
	
		III
		112th CONGRESS
		2d Session
		S. RES. 398
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2012
			Mr. Menendez (for
			 himself, Ms. Snowe,
			 Mr. Durbin, Mr.
			 Whitehouse, Mr. Lieberman,
			 Mr. Johnson of South Dakota,
			 Mr. Carper, Mr.
			 Kohl, Mr. Brown of Ohio,
			 Mr. Inouye, Mrs. Shaheen, Mr.
			 Cardin, Mr. Casey,
			 Mr. Levin, Mr.
			 Reed, Mr. Nelson of Florida,
			 Mr. Rockefeller,
			 Mr. Lautenberg, Mrs. Boxer, Mrs.
			 Feinstein, Mr. Wyden,
			 Mr. Lugar, Ms.
			 Collins, Mr. Cochran,
			 Mr. Coburn, Mr.
			 Isakson, Mr. Kirk, and
			 Mr. Chambliss) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 191st anniversary of the
		  independence of Greece and celebrating Greek and American
		  democracy.
	
	
		Whereas the ancient Greeks developed the concept of
			 democracy, in which the supreme power to govern was vested in the
			 people;
		Whereas the Founding Fathers of the United States, many of
			 whom read Greek political philosophy in the original Greek, drew heavily on the
			 political experience and philosophy of ancient Greece in forming our
			 representative democracy;
		Whereas Greek Commander in Chief Petros Mavromichalis, a
			 founder of the modern Greek state, said to the citizens of the United States in
			 1821 that it is in your land that liberty has fixed her abode and…in
			 imitating you, we shall imitate our ancestors and be thought worthy of them if
			 we succeed in resembling you;
		Whereas the Greek national anthem, the Hymn to
			 Liberty, includes the words, Most heartily was gladdened George
			 Washington's brave land;
		Whereas the people of the United States generously offered
			 humanitarian assistance to the people of Greece during their struggle for
			 independence;
		Whereas Greece, in one of the most consequential “David
			 vs. Goliath” victories for freedom and democracy in modern times, refused to
			 surrender to the Axis forces and inflicted a fatal wound at a crucial moment in
			 World War II, forcing Hitler to change his timeline and delaying the attack on
			 Russia where the Axis Forces met defeat;
		Whereas Winston Churchill said, “If there had not been the
			 virtue and courage of the Greeks, we do not know which the outcome of World War
			 II would have been.”;
		Whereas hundreds of thousands of Greek civilians were
			 killed in Greece during World War II in defense of the values of the
			 Allies;
		Whereas, throughout the 20th century, Greece was one of a
			 few countries that allied with the United States in every major international
			 conflict;
		Whereas Greece is a strategic partner and ally of the
			 United States in bringing political stability and economic development to the
			 volatile Balkan region, having invested billions in the countries of the
			 region, thereby helping to create many tens of thousands of new jobs, and
			 having contributed more than $750,000,000 in development aid for the
			 region;
		Whereas the Government and people of Greece actively
			 participate in peacekeeping and peace-building operations conducted by
			 international organizations, including the United Nations, the North Atlantic
			 Treaty Organization, the European Union, and the Organization for Security and
			 Co-operation in Europe, and have more recently provided critical support to the
			 North Atlantic Treaty Organization operation in Libya;
		Whereas Greece received worldwide praise for its
			 extraordinary handling during the 2004 Olympic Games of more than 14,000
			 athletes and more than 2,000,000 spectators and journalists, a feat the
			 Government and people of Greece handled efficiently, securely, and with
			 hospitality;
		Whereas Greece, located in a region where Christianity
			 meets Islam and Judaism, maintains excellent relations with Muslim nations and
			 Israel;
		Whereas the Government of Greece has taken important steps
			 in recent years to further cross-cultural understanding and rapprochement and
			 cooperation in various fields with Turkey, and has also upgraded its relations
			 with other countries in the region, including Israel, thus enhancing the
			 stability of the wider region;
		Whereas the Governments and people of Greece and the
			 United States are at the forefront of efforts for freedom, democracy, peace,
			 stability, and human rights;
		Whereas those and similar ideals have forged a close bond
			 between the people of Greece and the United States; and
		Whereas it is proper and desirable for the United States
			 to celebrate March 25, 2012, Greek Independence Day, with the Greek people and
			 to reaffirm the democratic principles from which these two great nations were
			 born: Now, therefore, be it
		
	
		That the Senate—
			(1)extends warm
			 congratulations and best wishes to the people of Greece as they celebrate the
			 191st anniversary of the independence of Greece;
			(2)expresses support
			 for the principles of democratic governance to which the people of Greece are
			 committed; and
			(3)notes the
			 important role that Greece has played in the wider European region and in the
			 community of nations since gaining its independence 191 years ago.
			
